 1

 2

 3

 4

 5

 6                                UNITED STATES DISTRICT COURT
 7                              EASTERN DISTRICT OF CALIFORNIA
 8

 9   JERRY LEE KING,                               Case No. 1:17-cv-00676-AWI-EPG (PC)
10                 Plaintiff,                      ORDER RE: LODGED AMENDED
                                                   COMPLAINT
11         v.
                                                   (ECF NO. 90)
12   R. VILLEGAS and P. CRUZ,
                                                   THIRTY-DAY DEADLINE
13                Defendants.
14

15          Jerry King (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis with
16   this civil rights action filed pursuant to 42 U.S.C. § 1983.
17          On November 18, 2019, Plaintiff lodged a proposed amended complaint. (ECF No. 90).
18   However, Plaintiff did not file a motion for leave to amend along with the complaint. Plaintiff
19   previously filed a motion for leave to amend, but the prior motion does not address all of the
20   claims Plaintiff is attempting to add, and has already been denied (ECF No. 89).
21          Accordingly, the Court will give Plaintiff thirty days from the date of service of this
22   order to file a motion for leave to amend.
23          The Court provides the following legal standards. Courts “should freely give leave [to
24   amend] when justice so requires.” Fed. R. Civ. P. 15(a)(2). “[T]his policy is to be applied with
25   extreme liberality.” Morongo Band of Mission Indians v. Rose, 893 F.2d 1074, 1079 (9th Cir.
26   1990). See also Waldrip v. Hall, 548 F.3d 729, 732 (9th Cir. 2008). “However, liberality in
27   granting leave to amend is subject to several limitations. Those limitations include undue
28   prejudice to the opposing party, bad faith by the movant, futility, and undue delay.” Cafasso,

                                                      1
 1   U.S. ex rel. v. Gen. Dynamics C4 Sys., Inc., 637 F.3d 1047, 1058 (9th Cir. 2011) (internal
 2   quotation marks and citations omitted). See also Waldrip, 548 F.3d at 732. “[T]he
 3   consideration of prejudice to the opposing party [] carries the greatest weight.” Eminence
 4   Capital, LLC v. Aspeon, Inc., 316 F.3d 1048, 1052 (9th Cir. 2003).
 5           Based on the foregoing, IT IS ORDERED that Plaintiff has thirty days from the date of
 6   service of this order to file a motion for leave to amend. If Plaintiff files a motion for leave to
 7   amend, Defendants’ response is due within twenty-one days of the date of the order lifting the
 8   stay.
 9
     IT IS SO ORDERED.
10

11
         Dated:    November 20, 2019                             /s/
12                                                        UNITED STATES MAGISTRATE JUDGE

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                      2
